DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. The claim has to stand alone and not depend on the drawings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rhenter (US 7,526,882) in view of Chen (Pub. No. US 2013/0185955). Rhenter discloses a damping sole (plantar insole of the invention shown in the figures is delimited by a main upper surface 1, a main lower surface 2 and a peripheral contour 3) for an item of footwear able to be disposed in an item of footwear between an outer sole of the item of footwear and the plantar surface of a foot engaged in the item of footwear and having load-bearing protuberances with a dermal part limited by a peripheral edge (the planter insole is fitted into footwear whose bearing surface is undulated in the longitudinal direction to follow the usual general anatomical curvature of the foot and the bearing surface whereof is concave in the transverse direction), the damping sole being limited by a sole . 

With respect to claim 17, Rhenter discloses that the thicknesses are given by way of illustrative example and are liable to vary as a function in particular of the damping to be achieved. Thus increased thicknesses may be selected to increase the damping properties, or vice versa. Therefore, it would have been obvious to one of ordinary skill in the art to modify the thickness of the damping sole of Rhenter/Chen with a greater thickness (H2) in a posterior zone and a lesser thickness (H1) in an anterior zone of the damping sole, since Rhenter discloses that the thicknesses are given by way of illustrative example and are liable to vary as a function in particular of the damping to be achieved. Thus increased thicknesses may be selected to increase the damping properties, or vice versa.
With respect to claim 18, the combination of Rhenter/Chen discloses a first material sole anterior support zone, conformed and disposed so as, in use of the 
With respect to claim 19, see column 6, line 56 thru column 7, line 11 of Rhenter.
With respect to claim 20, Rhenter discloses that the plantar insole shown in FIGS. 2 to 4 comprises a basic structure 5 to which is fixed an upper film 4 that is itself preferably covered with a comfort fabric 4a/inner sole constituting the upper surface 1 and adapted for contact with the skin of the foot. The plantar insoles for use in footwear between a sole/outsole of the footwear and the plantar surface of a user's foot.

With respect to claim 22, it would have been obvious to one of ordinary skill in the art to modify a peripheral facet of Rhenter/Chen to generally incline toward the lower main surface of the sole, at a mean inclination (B) of 20 to 70 degree, since Rhenter discloses that the dimensions are given by way of illustrative example and are liable to vary as a function in particular of the damping to be achieved. Thus increased angle may be selected to increase the damping properties, or vice versa.
With respect to claim 23, Rhenter/Chen discloses the plantar insole of the invention may be constituted by assembling by sticking a first elastomer material constituting the regions of higher relative stiffness or hardness and a second elastomer material constituting the bearing regions of lower relative stiffness or hardness, with sticking on an antibacterial upper film and a comfort fabric (see column 3, lines 37-43 of Rhenter).
With respect to claim 24, Rhenter/Chen discloses an insole made entirely from an elastomer material whose hardness is equal to the higher relative 
With respect to claim 25, Rhenter/Chen discloses that insole may be adapted to any type of footwear.
With respect to claim 26, the combination of Rhenter/Chen discloses the obvious use of a damping sole disposed in an item of footwear between an outer sole of the item of footwear and the plantar surface of a foot engaged in the item of footwear (Rhenter discloses that the invention concerns plantar insoles for use in footwear between a sole of the footwear and the plantar surface of a user's foot) and having load-bearing protuberances with a dermal part limited by a peripheral edge, the damping sole being limited by a sole upper main surface, by a sole lower main surface adapted to be oriented toward the outer sole of the item of footwear, and by a peripheral contour conformed to project beyond the plantar surface of the foot and to follow the interior contour of the item of footwear, the damping sole having main surface zones having at least two respective different stiffnesses or hardnesses, in which: the damping sole includes sole support zones each disposed so as to come under a respective load-bearing protuberance of the foot and sole braking zones, said sole braking zones surround said sole support zones and include in particular a continuous strip between the support zones and the sole peripheral contour, the sole support .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are damping soles analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
10/06/2021